ON APPLICATION FOR REHEARING
EN BANC.
PER CURIAM.
On application for rehearing, defendants direct attention to our inadvertence in failing to deduct $750 from the award to plaintiff John C. Guthrie. This sum was allowed by the trial court for future medical expenses.
Plaintiff appellee admitted that future medical expenses were not proved.
The judgment of the trial court is amended to deduct $750 from the $1,051.50 awarded to John C. Guthrie. The balance of the judgment is affirmed.
The application for rehearing is denied.
Judgment amended and rehearing denied.
SAVOY and HOOD, JJ., are of the opinion a rehearing should be granted.
TATE, J., not participating on application for rehearing.